EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFIER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of NTN Buzztime, Inc. (the “Registrant”) on Form 10-K for the year ended December31, 2010, I, Kendra Berger, Chief Financial Officer of the Registrant, do hereby certify, pursuant to 18U.S.C.§1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) the Annual Report on Form 10-K of the Registrant for the year ended December31, 2010, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: March25, 2011 /s/KENDRA BERGER Kendra Berger, Chief Financial Officer NTN Buzztime, Inc.
